Order filed March 27, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00186-CV
                                     ____________

       IN THE INTEREST OF C.M.C., C.E.C, G.L.C. A/K/A G.C., Children


                        On Appeal from the 314th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2006-03268J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant's brief
was due March 26, 2012. No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                          PER CURIAM